


 
LIFEVANTAGE CORPORATION
PERFORMANCE INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT - FY2014 THROUGH FY2016
The Company hereby awards Performance Units to the Participant named below. This
Award is a one-time non-recurring award that is issued only to first-time Plan
Participants. The terms and conditions of the Award are set forth in this cover
sheet, in the attached Performance Unit Agreement and in the Lifevantage
Corporation Performance Incentive Plan as it may be amended from time to time
(the “Plan”). This cover sheet is incorporated into and a part of the attached
Performance Unit Agreement (together, the “Agreement”).


Date of Award: ___________________
Name of Participant (“you”): _____________________________________
Total Number of Performance Units Awarded:     
Total Performance Units Consist of Following Three Groupings:
Performance Units Fiscal Year 2014: _____________________________________
Performance Units Fiscal Year 2015: _____________________________________
Performance Units Fiscal Year 2016: _____________________________________


By signing this cover sheet, you agree to all of the terms and conditions
described in the Agreement and in the Plan. You are also acknowledging receipt
of this Agreement and a copy of the Plan.


Participant: _____________________________________
(Signature)


Company: _____________________________________
(Signature)


Title: _____________________________________




Attachment




--------------------------------------------------------------------------------






LIFEVANTAGE CORPORATION
PERFORMANCE INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT
1.
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. You and the
Company agree to execute such further instruments and to take such further
action as may reasonably be necessary to carry out the intent of this Agreement.
Unless otherwise defined in this Agreement, certain capitalized terms used in
this Agreement are defined in the Plan.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award of Performance Units. Any prior agreements,
commitments or negotiations are superseded.
For purposes of this Agreement, the following terms have the below defined
meanings:
“Performance Period” means the time period from July 1, 2013 (which is the
beginning of Fiscal Year 2014) through June 30, 2016 (which is the end of Fiscal
Year 2016) provided however that the Performance Period shall end earlier upon
the date of any Change in Control.
“Qualifying Termination” means that Participant's Service was terminated after
July 1, 2014 due to either Participant's death or Disability.
“Settlement Amount” means, with respect to a Fiscal Year in the Performance
Period, a cash amount that is equal to the product (rounded to the nearest whole
dollar) of the Settlement Price for such Fiscal Year multiplied by the Vested
Performance Units for such Fiscal Year.
“Settlement Price” means, with respect to a Fiscal Year in the Performance
Period, the average of the Fair Market Values of a Share for the first ten
trading days following the end of such Fiscal Year; provided however that if a
Change in Control occurs on or before the tenth such trading day then
“Settlement Price” shall instead be the Fair Market Value of a Share as of the
last trading day before the Change in Control.
“Settlement Time” means the time when a Vested Performance Unit for a Fiscal
Year is exchanged for cash and such exchange (if any) shall occur upon any date
in the fourth calendar month after the end of such Fiscal Year or upon an
earlier Change in Control.
“Vested Performance Unit” means, with respect to a Performance Unit designated
to a Fiscal Year, that such Performance Unit has become both Service-Based
Vested and Performance-Based Vested as described below.
2.
Award of Performance Units
The Company awards Participant the number of Performance Units shown on the
cover sheet of this Agreement. The Award is subject to the terms and conditions
of this Agreement and the Plan.





--------------------------------------------------------------------------------




3.
Vesting
As of the Date of Award, none of the Performance Units subject to this Agreement
are Vested Performance Units. Only Vested Performance Units are eligible to be
exchanged for cash consideration. Whether or not a Performance Unit designated
to a Fiscal Year in the Performance Period becomes a Vested Performance Unit
will be determined by the Committee on an annual basis after such Fiscal Year.
For any Performance Unit to become a Vested Performance Unit, two separate
vesting requirements must each be satisfied as specified below.
Service-Based Vested Requirement: Subject to the next sentence, the
Service-Based Vested requirements for a Fiscal Year in the Performance Period
will be satisfied upon the end of the such Fiscal Year only if Participant has
continuously remained in Service from the Date of Award through the end of such
Fiscal Year. If there is a Qualifying Termination before the end of the
Performance Period then the following number of Performance Units (rounded to
the nearest whole number) shall become Service-Based Vested at the end of the
Fiscal Year of the Qualifying Termination (and those Performance Units that do
not become Service-Based Vested shall be forfeited without consideration): the
product of (i) quotient of the number of days elapsed in the Fiscal Year of the
Qualifying Termination (determined as of the Termination Date) divided by the
total number of days in that Fiscal Year (provided that if the Performance
Period ends before the end of that Fiscal Year then only the total number of
days in that Fiscal Year that occurred before the end of the Performance Period
shall be used in the denominator), multiplied by (ii) the total number of
Performance Units designated to the Fiscal Year of the Termination Date. No
unvested Performance Units can become Service-Based Vested after Participant's
Service has terminated for any reason and any Performance Units that are not
Service-Based Vested shall be forfeited without consideration on the
Participant's Termination Date. No unvested Performance Units for a future
Fiscal Year can become Service-Based Vested after a Change in Control and any
Performance Units that are not Service-Based Vested shall be forfeited without
consideration upon such Change in Control.
Performance-Based Vested Requirement: The Performance-Based Vested requirements
are described in this section. The Performance Units shall be subject to
achievement of Performance Goals that will annually be prescribed by the
Committee for one or more of each of the then remaining Fiscal Years that are
contained within the Performance Period. The Performance Goals for Fiscal Year
2014 are set forth below and it is expected that the Performance Goals for
Fiscal Years 2015 and 2016, respectively, will be provided by the Company to you
in writing within the first 90 days of each such Fiscal Year (and you must
timely execute such writing as a condition of this Award and such writing will
then become a part of this Agreement). Each respective set of annual Performance
Goals will apply to the number of Performance Units designated above for the
corresponding Fiscal Year in the Performance Period. After the end of each
Fiscal Year in the Performance Period, the Committee will determine the degree
of satisfaction for that Fiscal Year's Performance Goals and will determine what
number of the Performance Units subject to that Fiscal Year's Performance Goals
will no longer be eligible to become Performance-Based Vested and which are
therefore forfeited without consideration upon such Committee determination.
Additionally, after the end of each Fiscal Year, the Committee will make a
separate determination as to what number (if any) of then outstanding
Performance Units designated to such Fiscal Year will be forfeited without
consideration based on overall considerations and factors that the Committee
elects to apply in its discretion notwithstanding the degree of attainment of
the various Performance Goals for that Fiscal Year. Notwithstanding the
foregoing, the Committee will make all such performance vesting determinations
no later than immediately before the occurrence of any Change in Control. The
number of remaining Performance Units (if any) that have not been forfeited
after the Committee's final determinations under this section shall then become
Performance-Based Vested.
Fiscal Year 2014 Performance Goals: _________________





--------------------------------------------------------------------------------




4.
Settlement
To the extent any Performance Units designated to a Fiscal Year become Vested
Performance Units and subject to satisfaction of any tax withholding obligations
as discussed below, such Vested Performance Units will entitle you to receive a
cash payment equal to the Settlement Amount with payment occurring at the
Settlement Time. Payment of the Settlement Amount shall be in complete
satisfaction of such Vested Performance Units. Such settled Vested Performance
Units shall be immediately cancelled and no longer outstanding and you shall
have no further rights or entitlements related to those settled Performance
Units.
5.
Leaves of Absence
For purposes of this Award, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave provide for Service crediting, or when Service crediting is
required by applicable law. Your Service terminates in any event when the
approved leave ends unless you immediately return to active work.
The Company determines which leaves count for this purpose (along with
determining the effect of a leave of absence on vesting of the Award), and when
your Service terminates for all purposes under the Plan.
6.
Withholding Taxes
You will be solely responsible for payment of any and all applicable taxes,
including without limitation any penalties or interest based upon such tax
obligations, associated with this Award.
Any payments to be provided to you under this Agreement shall be subject to
applicable tax withholding as determined by the Company and the Company shall
have the right to effect withholding from such payments in amounts that it
determines in accordance with applicable laws.
7.
Code Section 409A
This Award will be administered and interpreted to comply with Code Section
409A. Section 4(d) of the Plan will apply to this Award to the extent needed.
8.
Transfer of Award
You cannot gift, transfer, assign, alienate, pledge, hypothecate, attach, sell,
or encumber this Award. If you attempt to do any of these things, this Award
will immediately become invalid. You may, however, dispose of this Award in your
will or it may be transferred by the laws of descent and distribution.
Regardless of any marital property settlement agreement, the Company is not
obligated to recognize your spouse's interest in your Award in any other way.
9.
Retention Rights
Your Award or this Agreement does not give you the right to be retained by the
Company (or any Parent or any Subsidiaries or Affiliates) in any capacity. The
Company (or any Parent and any Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and for any reason.
This Award is not intended to replace any compensation and is not to be
considered compensation of a continuing or recurring nature, or part of your
normal or expected compensation, and in no way represents any portion of your
salary, compensation or other remuneration for any purpose.
10.
Shareholder Rights
As a holder of Performance Units, you shall have no rights other than those of a
general creditor of the Company. A holder of outstanding Performance Units has
none of the rights and privileges of a shareholder of the Company, including no
right to vote or to receive dividends (if any). Performance Units create no
fiduciary duty of the Company to you and only represent an unfunded and
unsecured contractual obligation of the Company. The Performance Units shall not
be treated as property or as a trust fund of any kind.
11.
Adjustments
In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of outstanding Performance Units covered by this Award
may be adjusted (and rounded down to the nearest whole number) pursuant to the
Plan. Your Performance Units shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.





--------------------------------------------------------------------------------




12.
Clawback Policy
The Company may (i) cause the cancellation of this Award, (ii) require
reimbursement of this Award and (iii) effect any other right of recoupment of
equity or other compensation provided under the Plan or otherwise in accordance
with the Company's Clawback Policy and/or applicable law. In addition, you may
be required to repay to the Company certain previously paid compensation,
whether provided under the Plan or this Agreement or otherwise, in accordance
with the Clawback Policy. By accepting this Award, you are also agreeing to be
bound by the Company's Clawback Policy which may be amended from time to time by
the Company in its discretion (including without limitation to comply with
applicable laws or stock exchange requirements) and are further agreeing that
this Award may be unilaterally amended by the Company to the extent needed to
comply with the Clawback Policy.
13.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Utah without reference to the conflicts of law provisions thereof and any action
relating to this Agreement must be brought in state or federal courts located in
Salt Lake County, Utah.
14.
Binding Effect; No Third Party Beneficiaries


This Agreement shall be binding upon and inure to the benefit of the Company and
you and any respective heirs, representatives, successors and permitted assigns.
This Agreement shall not confer any rights or remedies upon any person other
than the Company and you and any respective heirs, representatives, successors
and permitted assigns. The parties agree that this Agreement shall survive the
settlement or termination of the Award.
15.
Voluntary Participant
You acknowledge that you are voluntarily participating in the Plan.
16.
No Rights to Future Awards
Your rights, if any, in respect of or in connection with this Award or any other
Awards are derived solely from the discretionary decision of the Company to
permit you to participate in the Plan and to benefit from a discretionary future
Award. By accepting this Award, you expressly acknowledge that there is no
obligation on the part of the Company to continue the Plan and/or grant any
additional Awards to you or benefits in lieu of other Awards even if Awards have
been granted repeatedly in the past. All decisions with respect to future
Awards, if any, will be at the sole discretion of the Committee.
17.
Future Value
The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the underlying Shares do not increase in value after the Date
of Award or if the Shares decrease in value, the Award could have little or no
value.
18.
No Advice Regarding Award
The Company has not provided any tax, legal or financial advice, nor has the
Company made any recommendations regarding your participation in the Plan. You
are hereby advised to consult with your own personal tax, legal and financial
advisors regarding your participation in the Plan.
19.
No Right to Damages
You will have no right to bring a claim or to receive damages if any portion of
the Award is cancelled or expires. The loss of existing or potential profit in
the Award will not constitute an element of damages in the event of the
termination of your Service for any reason, even if the termination is in
violation of an obligation of the Company or a Parent or a Subsidiary or an
Affiliate to you.
20.
Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by the Company for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
the Company holds certain personal information about you, including, but not
limited to, name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Awards for the purpose of implementing, managing and
administering the Plan (“Data”). You understand that the Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in your country or
elsewhere and that the recipient country may have different data privacy laws
and protections than your country. You authorize the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan, including any requisite transfer of such Data.
21.
Other Information
You agree to receive shareholder information, including copies of any annual
report, proxy statement and periodic report, from the Company's website at
www.lifevantage.com, if the Company wishes to provide such information through
its website.





--------------------------------------------------------------------------------




22.
Nondisclosure of Confidential Information
You acknowledge that the businesses of the Company is highly competitive and
that the Company's strategies, methods, books, records, and documents, technical
information concerning their products, equipment, services, and processes,
procurement procedures and pricing techniques, the names of and other
information (such as credit and financial data) concerning former, present or
prospective customers and business affiliates, all comprise confidential
business information and trade secrets which are valuable, special, and unique
assets which the Company uses in their business to obtain a competitive
advantage over competitors. You further acknowledge that protection of such
confidential business information and trade secrets against unauthorized
disclosure and use is of critical importance to the Company in maintaining its
competitive position. You acknowledge that by reason of your duties to and
association with the Company, you have had and will have access to and have and
will become informed of confidential business information which is a competitive
asset of the Company. You hereby agree that you will not, at any time during or
after employment, make any unauthorized disclosure of any confidential business
information or trade secrets of the Company, or make any use thereof, except in
the carrying out of services responsibilities. You shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft. Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which your legal rights and obligations
as a service provider or under this Agreement are at issue; provided, however,
that you shall, to the extent practicable and lawful in any such events, give
prior notice to the Company of your intent to disclose any such confidential
business information in such context so as to allow the Company an opportunity
(which you will not oppose) to obtain such protective orders or similar relief
with respect thereto as may be deemed appropriate. Any information not
specifically related to the Company would not be considered confidential to the
Company.


The Company will be entitled to enforce its rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights to which it may be entitled. You
agree and acknowledge that money damages may not be an adequate remedy for
breach of the provisions of this Agreement and that the Company may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.
23.
Further Assistance
You agree to provide assistance reasonably requested by the Company in
connection with actions taken by you while providing services to the Company,
including but not limited to assistance in connection with any lawsuits or other
claims against the Company arising from events during the period in which you
rendered service to the Company.
24.
Notice
All notices, requests, demands, claims, and other communications under this
Agreement shall be in writing. Any notice, request, demand, claim, or other
communication under this Agreement shall be deemed duly given if (and then two
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient at the
address set forth below the recipient's signature to this Agreement. Either
party to this Agreement may send any notice, request, demand, claim, or other
communication under this Agreement to the intended recipient at such address
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Either
party to this Agreement may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other party notice in the manner set forth in this section.



In consideration of the Company granting you this Award, please acknowledge your
agreement to fully comply with all of the terms and conditions described above
and in the Plan by signing this Agreement in the space provided in the cover
sheet and returning it promptly to:




--------------------------------------------------------------------------------




LIFEVANTAGE CORPORATION
Attention: Vice President of Human Resources
9815 S. MONROE STREET, STE. 100
SANDY, UT 84070




